COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-13-00464-CV


In the Interest of R.R., a minor child       §   From County Court at Law

                                             §   of Hood County (CL213104)

                                             §   August 14, 2014

                                             §   Opinion by Justice Gabriel

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that Appellant C.R. shall pay all costs of this appeal, for

which let execution issue.


                                         SECOND DISTRICT COURT OF APPEALS


                                         By /s/ Lee Gabriel____________________
                                             Justice Lee Gabriel